DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on October 25, 2021 for the patent application 16/358,835 filed on March 20, 2019. Claims 1, 3 and 6-10 are amended. Claim 2 is cancelled. Claims 11-16 are new. Claims 1 and 3-16 are pending. The first office action of April 23, 2021  is fully incorporated by reference into this Final Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an indicator device that perceptibly indicates when the sharpening stone is held within a range of suitable angles,” of claims 1, 6 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an indicator device that perceptibly indicates when the sharpening stone is held within a range of suitable angles,”  in claims 1, 6 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-16 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 6 and 12, recites the limitation “an indicator device that perceptibly indicates when the sharpening stone is held within a range of suitable angles,” which has been determined to invoke 35 U.S.C. § 112(f), supra, and has been rejected as indefinite under section 112(b), infra, because there is no corresponding structure or an inadequate disclosure of corresponding structure for a section 112(f) limitation. Finding a § 112(f) limitation indefinite for failure to disclose adequate structure in the specification signals a lack of written description under § 112(a) for that limitation. Under section 112(a), possession is shown by describing the claimed invention.  The description can be with words, structures, figures, diagrams, and formulas, for example. 
The specification fails to describe “an indicator device that perceptibly indicates when the sharpening stone is held within a range of suitable angles.”  
Therefore a rejection for lack of written description under § 112(a) is appropriate because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Claims 3-5, 7-11 and 13-16 are also rejected under 35 U.S.C. §112(a) based on their respective dependencies to claim 1, 6 or 12.

Rejections under 35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and 3-16 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 6 and 12 recite the limitation “an indicator device that perceptibly indicates when the sharpening stone is held within a range of suitable angles.” When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the meaning of the term of degree. Without a standard for measuring, the claim is indefinite because the boundaries cannot be determined. Specifically, the claim is indefinite because the limitation “when the sharpening stone is held within a range of suitable angles” fails to specify a degree of “angle” and “suitability” such that one of ordinary skill in the art can reasonably conclude as to what “range of angles” are necessary to particularly point out and distinctly claim the subject matter in which the Applicant is regarding as his invention. Therefore, claims 1, 6 and 12 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-5, 7-11 and 13-16 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1, 6 or 12.

Claims 1 and 6 recite the limitation “a range of suitable angles.” The limitation is originally introduced in claims 1 and 6, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the range of suitable angles”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1 and 6. Therefore, claims 1 and 6 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-5 and 7-11 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1 or 6.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,242,593 to Templeton, et al. Although the claims at the claim requirements of claims 1 and 3-16 of the instant application are disclosed in claims 1-16 of U.S. Patent No. 10,242,593. 
Instant application
US 10,242,593 to Washburn, et al
1. An apparatus comprising: 
a case that attaches to a sharpening stone; 
at least one sensor in the case that detects an angular position of the sharpening stone; 
a processing system contained in the case that compares the angular position to a range of suitable angles; and 
an indicator device that perceptibly indicates when the sharpening stone is held within a range of suitable angles.
1. An apparatus comprising: 
a case that holds a sharpening stone; 
at least one sensor contained in the case that detects an angular position of the sharpening stone; 
a processing system contained in the case that compares the angular position to a range of suitable angles; and 
an indicator device to perceptibly indicate to a user when the sharpening stone is held within the range of suitable angles.


In view of the table above, it is clear that most of the elements of claim 1 are to be found in claim 1 of the patent to Templeton, et al., except for the patented limitations of:
“holds a sharpening stone;” and
“indicate to a user.”
While the limitations of are not identical limitations it remains clear that they are claiming the same structural component performing the same functions. It is the position of the office that these are two different ways to describe the same thing. Otherwise, the difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1 of the application.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kolchin (US 8,915,766), in view of Svanberg (US 5,197,227). 
Regarding claim 1, and substantially similar limitations in claims 6 and 12, Kolchin discloses an apparatus (see FIG. 2A, knife sharpener 200) comprising: a case (cover per claim 12) (see col. 14, lines 2-4: The knife sharpener 200 may have a case (not shown) that encloses substantially all of the knife sharpener) that attaches to a sharpening stone (see col. 9, lines 42-45: The knife sharpener 200 includes at least one abrader 204, the at least one abrader 204 having a sharpening surface 205 angled to meet the edge of the knife 202 at an angle matching a sharpening angle of one side of the knife 202; see col. 10, lines 37-38: The at least one sharpening surface 205 may be composed in part of an abrasive material; see col. 10, lines 51-52: The sharpening surface 205 may be made in part of natural stone); at least one sensor that detects an angular position of the sharpening stone (see col. 14, lines 47-54: In another embodiment, activating includes capturing, with a sensor coupled to the computing device 207, an image of the knife 202, detecting, using an edge detection algorithm, the edge of the knife 202, determining a location of the edge of the knife in three-dimensional space based upon the detection, and directing the motive mechanism to bring the first abrader 204 and the edge of the knife 202 together, based upon the determination. The sensor may be a camera; see col. 16, lines 60-67: In some embodiments, the computing device 207 determines a sharpening angle of the knife 202 and directs the knife sharpener 200 to adjust the angle of the first abrader 204 with respect to the knife 202 to match the determined sharpening angle. In some embodiments the computing device determines the sharpening angle by directing a camera to pan past the edge of the knife while maintaining the edge in its field of vision); a processing system contained in the case that compares the angular position to a range of suitable angles (see col. 15, lines 46-54: In some embodiments, the computing device 207 maintains .
 
Kolchin does not explicitly teach an indicator device that perceptibly indicates when the sharpening stone is held within a range of angles. However, Svanberg discloses an indicator device (see FIGS. 1A and 1D, color-coded dial 74) that perceptibly indicates when the sharpening stone is held within a suitable range of angles (see col. 4, lines 26-27: color-coded dial 74 having a series of uniquely colored, pointed markers 75; see col. 4, lines 63-68: Each unique marker color corresponds to the color of a curet of a particular rake angle so that, when a given color curet is placed in the fixture and the corresponding marker 75 aligned with marker 78, the face of the blade being sharpened is in the horizontal plane; see col. 7, lines 22-25: Although FIGS. 1A and 1D show nine different settings for nine different rake angles, the particular number of settings and dental curets in the system may be other than this particular number). 
Svanberg is analogous to Kolchin, as both are drawn to the art of devices capable of sharpening edges. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Kolchin to include an indicator device that perceptibly indicates when the sharpening stone is held within a range of suitable angles, as taught by Svanberg. Doing so would makes it possible to sharpen curets with different rake angles by a simple adjustment of the sharpening machine as indicated by the color code. Further it would have been obvious to use an indicator device that perceptibly indicates when the sharpening stone is held within a range of suitable angles, as disclosed in Svanberg, as doing so would be applying a known solution to yield predictable results (in this case, providing complete mechanical guidance during the sharpening procedure).

Regarding claim 3, and substantially similar limitations in claim 13, Kolchin discloses wherein the at least one sensor comprises at least one of the following: an accelerometer (see col. 13, lines 22-, a gyroscope (see col. 5, lines 4-17: In some embodiments, "data entry devices" 109 are any equipment coupled to a computing device that may be used to enter data into that device. This definition includes, without limitation, keyboards, computer mice, touchscreens, digital cameras, digital video cameras, wireless antennas, Global Positioning System devices, audio input and output devices, gyroscopic orientation sensors, proximity sensors, compasses, scanners, specialized reading devices such as fingerprint or retinal scanners, and any hardware device capable of sensing electromagnetic radiation, electromagnetic fields, gravitational force, electromagnetic force, temperature, vibration, or pressure), and a magnetometer (see col. 5, lines 4-17: In some embodiments, "data entry devices" 109 are any equipment coupled to a computing device that may be used to enter data into that device. This definition includes, without limitation, keyboards, computer mice, touchscreens, digital cameras, digital video cameras, wireless antennas, Global Positioning System devices, audio input and output devices, gyroscopic orientation sensors, proximity sensors, compasses, scanners, specialized reading devices such as fingerprint or retinal scanners, and any hardware device capable of sensing electromagnetic radiation, electromagnetic fields, gravitational force, electromagnetic force, temperature, vibration, or pressure; see col. 9, lines 18-26: The edge sensor 203 may include a magnetostrictive linear position sensor. The edge sensor 203 may include an eddy current-based position sensor. The edge sensor 203 may include a Hall effect based magnetic position sensor. The edge sensor 203 may include a fiber-optic position sensor. The edge sensor may include an optical position sensor. The edge sensor 203 may include a laser profile sensor. The edge sensor 203 may include an inductive metal proximity sensor).

Regarding claim 4, and substantially similar limitations in claims 8 and 14, Kolchin discloses wherein the case is configured to interface with an external computing device (see col. 4, lines 31-38: The computing device may also include a communications interface 108. The communications interface 108 allows software and data to be transferred between the computing device and external devices. The communications interface 108 may include a modem, a network interface (such as an Ethernet card), a communications port, a PCMCIA slot and card, or other means to couple the computing device to external devices).  
wherein the case (cover per claim 15) is held manually.  However, it would be obvious to try by one of ordinary skill in the art at the time of filing to include wherein the case is held manually, since there are a finite number of ways a case is positioned (i.e. held manually or not). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 

Regarding claim 7, Kolchin discloses wherein the sharpening stone is attached to a case (see col. 14, lines 2-4: The knife sharpener 200 may have a case (not shown) that encloses substantially all of the knife sharpener) comprising at least one sensor that detects the angular position of the sharpening stone (see col. 14, lines 47-54: In another embodiment, activating includes capturing, with a sensor coupled to the computing device 207, an image of the knife 202, detecting, using an edge detection algorithm, the edge of the knife 202, determining a location of the edge of the knife in three-dimensional space based upon the detection, and directing the motive mechanism to bring the first abrader 204 and the edge of the knife 202 together, based upon the determination. The sensor may be a camera; see col. 16, lines 60-67: In some embodiments, the computing device 207 determines a sharpening angle of the knife 202 and directs the knife sharpener 200 to adjust the angle of the first abrader 204 with respect to the knife 202 to match the determined sharpening angle. In some embodiments the computing device determines the sharpening angle by directing a camera to pan past the edge of the knife while maintaining the edge in its field of vision).  

Regarding claim 10 and substantially similar limitations in claims 11 and 16, Kolchin does not explicitly teach wherein the indicator device emits a visual signal. However, Svanberg discloses wherein the indicator device emits a visual signal (see col. 2, lines 8-11: The combination of these features makes it possible to sharpen curets with different rake angles by a simple adjustment of the sharpening machine as indicated by the color code; (see col. 4, lines 19-27: The instrument guide unit is mounted in a ball bearing 62 housed in the base of the machine which allows the instrument guide unit to rotate in the horizontal plane about a vertical axis 64. The lower portion 66 of the instrument guide unit (the support and color-coded dial 74 having a series of uniquely colored, pointed markers 75).
Svanberg is analogous to Kolchin, as both are drawn to the art of devices capable of sharpening edges. It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Kolchin to include wherein the indicator device emits a visual signal, as taught by Svanberg. Doing so would makes it possible to sharpen curets with different rake angles by a simple adjustment of the sharpening machine as indicated by the color code. Further it would have been obvious to use an indicator device that emits a visual signal, as disclosed in Svanberg, as doing so would be applying a known solution to yield predictable results (in this case, providing visual guidance during the sharpening procedure).

Response to Arguments
The Applicant’s arguments filed on October 25, 2021 related to claims 1 and 3-16 are fully considered, but are not persuasive.  

Objection to the Drawings 
The Applicant respectfully argues “The drawings of the invention are objected to for failing to show the "an indicator device" of claims 1 and 6. The Applicant respectfully disagrees with the objection for at least the following reason. The "indicator device" feature is shown in, for example, elements 110 and 112 of FIG.1A and FIG. 1B and element 044 in FIG. 5B. In addition, claim 11 is added which provides: The apparatus of claim 1, wherein the indicator device emits at least one of the following: a visual signal and an audio signal. As such, the Applicant respectfully requests that the objection to the drawings be withdrawn.”
The Examiner respectfully disagrees. “Elements 110 and 112 of FIG.1A and FIG. 1B” and “element 044 in FIG. 5B are not commensurate with “an indicator device that perceptibly indicates when the sharpening stone is held within a range of suitable angles,” as disclosed in claims 1, 6 and 12, since “the sharpening stone” isn’t even depicted in FIGS. 1A or 1B. Likewise, “element 044 in FIG. 5B,” fails to illustrate any perceptible indication that the sharpening is within a range of suitable angles. As such, the 

Claim Interpretation under 35 U.S.C. § 112(f)
The Applicant respectfully argues “The Office Action alleges on pages 3-4 that, "an indicator device to perceptibly indicate when the sharpening stone is held within a range of angles" of claims 1 and 6 should be interpreted under 35 U.S.C. 112(f) as a "means-plus-function" limitation. Although the Applicant respectfully disagrees that claims 1 and 6 should be accorded treatment under 35 U.S.C. 112(f), to further prosecution, claims 1 and 6 have been amended herein. The Applicant, therefore, respectfully request withdrawal of the 35 U.S.C. 112(f) treatment of claims 1 and 6.”
The Examiner respectfully disagrees. It is unclear how amending the claims to include “an indicator device that perceptibly indicates when the sharpening stone is held within a range of suitable angles,” provides any structure to remove the “means-plus-function” interpretation. As such, the argument is not persuasive. Therefore, the claim amendments fail to change the interpretation.

Rejections under 35 U.S.C. § 112(a) 
The Applicant respectfully argues “Claims 1 and 6 stand rejected under 35 U.S.C. 112(a) as invoking treatment under 35 U.S.C. 112(f) and, therefore, lacking a written description which adequately discloses corresponding structure in such a way as to reasonably convey that the inventor or joint inventors had possession of the claimed invention at the time the application was filed. NFOA, at p. 5. Claims 3, 5, 7, and 8 are also rejected under 35 U.S.C. 112(a) based on their respective dependencies to claim 1 or 6. While the Applicant respectfully disagrees that claims 1 and 6 fail to adequately disclose corresponding structure which reasonably conveys possession of the claimed invention, to further prosecution, claims 1 and 6 have been amended herein. The Applicant, therefore, respectfully request withdrawal of the 35 U.S.C. 112(a) rejection of claims 1 and 6.”
The Examiner respectfully disagrees. The Applicant’s amendment is as follows: 
“an indicator device [[to]] that perceptibly indicates when the sharpening stone is held within a range of suitable angles.” Specifically, the amendment fails to provide any corresponding structure to 

Rejections under 35 U.S.C. § 112(b)
The Applicant respectfully argues “Claims 1 and 6 stand rejected under 35 U.S.C. 112(b) as invoking treatment under 35 U.S.C. 112(f) and, therefore, being "indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor ... regards as the invention." NFOA, at p. 6. Claims 2-5 and 7-10 are also rejected under 35 U.S.C. 112(b) based on their respective dependencies to claim 1 or 6. While the Applicant respectfully asserts that claims 1 and 6 are not functionally indefinite or unbounded, to further prosecution, claims 1 and 6 have been amended herein. The Applicant, therefore, respectfully request withdrawal of the 35 U.S.C. 112(b) rejection of claims 1 and 6.”
The Examiner respectfully disagrees. The Applicant has missed the basis of the rejection. When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the meaning of the term of degree. Without a standard for measuring, the claim is indefinite because the boundaries cannot be determined. Specifically, the claim is indefinite because the limitation “when the sharpening stone is held within a range of suitable angles” fails to specify a degree of “angle” and “suitability” such that one of ordinary skill in the art can reasonably conclude as to what “range of angles” are necessary to particularly point out and distinctly claim the subject matter in which the Applicant is regarding as his invention. Furthermore, claims 1 and 6 have introduced new antecedent issues, as indicated above, warranting a new ground for rejection. As such, the argument is not persuasive. 

The Applicant respectfully argues “Claims 8 and 9 stand rejected under 35 U.S.C. 112(b) as lacking antecedent basis. Claims 8 and 9 are amended to depend from claim 7, which is amended herein and recites: The method of claim 6, wherein the sharpening stone is attached to a case comprising at least one sensor that detects the angular position of the sharpening stone. The Applicant, therefore, respectfully request withdrawal of the 35 U.S.C. 112(b) rejection of claims 8 and 9.”


Rejections under 35 U.S.C. § 101
The Applicant respectfully argues “Claims 1 and 6 stand rejected under 35 U.S.C. 101 as invoking treatment under 35 U.S.C. 112(f) and, therefore, being "directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more." NFOA, at p. 7. Claims 2-5 and 7- 10 are also rejected under 35 U.S.C. 101 based on their respective dependencies to claim 1 or 6. While the Applicant respectfully asserts that claims 1 and 6 are not directed to a judicial exception without significantly more, to further prosecution, claims 1 and 6 have been amended herein. The Applicant, therefore, respectfully requests withdrawal of the 35 U.S.C. § 101 rejection of the claims.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejections under 35 U.S.C. §101 are withdrawn.  

Rejections under 35 U.S.C. § 103
The Applicant respectfully argues “Kolchin, however, fails to teach at least detecting an angular position of the sharpening stone, and instead expressly discloses determining "a sharpening angle of the knife." Kolchin, at col. 2, Ins. 44-45. Additionally, Kolchin fails to teach a processing system contained in the case that compares the angular position of the sharpening stone to a range of angles.”
The Examiner respectfully disagrees. First, the claim has been amended and no longer requires “detecting an angular position of the sharpening stone.” Second, as previously stated above, Kolchin within col. 15, lines 46-54 discloses that “the computing device 207 maintains a set of knife shape profiles in memory coupled to the computing device 207. The computing device may match the knife 202 to a stored profile using input received from a sensor; for instance, a camera connected to the computing device 207 may capture an image of the knife 202, and the computing device 207 may compare that image to knife shape profiles stored within memory coupled to the computing device 207 and select a profile matching the image,” which reasonably reads on the Applicant’s claimed limitation of “a processing system contained in the case that compares the angular position to a range of suitable angles.” As such, the arguments are not persuasive.

The Applicant respectfully argues “Svanberg, at col. 4, Ins. 63-68. Svanberg does not discloses an indicator device that indicates when the sharpening stone is held within a range of suitable angles, as is recited by claim 1; nor does it teach indicating, via an indicator device, when the sharpening stone is held within a range of suitable angles, as is recited by claim 6. Based on the above comments, the art of record fails to teach all the limitations of independent claims 1 and 6. As such, claims 1 and 6 are allowable over the art of record and such indication is respectfully requested.”
The Examiner respectfully disagrees. The Svanberg reference reasonably reads on the Applicant’s claimed limitation. The Applicant has failed to amend the limitations of claims 1 and 6 to distinguish it from the prior art of Svanberg. As such, the argument is not persuasive.

The Applicant respectfully argues “Claim 2 and substantially similar limitations in claim 7 disclose "at least one sensor that detects an angular position of the sharpening stone," and "detecting an angular position of the sharpening stone," respectively. Claim 2 is cancelled herein and claim 1 has been amended to incorporate this limitation. Kolchin, however, fails to teach the use of a sensor or detection of the angular position of the sharpening stone. Instead, Kolchin at column 16 lines 60-64 expressly states (emphasis added): In some embodiments, the computing device 207 determines a sharpening angle of the knife 202 and directs the knife sharpener 200 to adjust the angle of the first abrader 204 with respect to the knife 202 to match the determined sharpening angle. Based on the above comments, the art of record fails to teach all the limitations of claims 1 and 7. As such, claims 1 and 7 are allowable over the art of record and such indication is respectfully requested.”
The Examiner respectfully disagrees. As previously stated above, Kolchin within col. 14, lines 47-54 discloses “a sensor coupled to the computing device 207” and Kolchin within col. 16, lines 60-67 discloses “the computing device 207 determines a sharpening angle of the knife 202 and directs the knife sharpener 200 to adjust the angle of the first abrader 204 with respect to the knife 202 to match the determined sharpening angle.” As such, the argument is not persuasive.

The Applicant respectfully argues “Claim 3 recites in part, "wherein the at least one sensor comprises at least one of the following: an accelerometer, a gyroscope, and a magnetometer." The Applicant respectfully asserts that Kolchin fails to teach the use of a sensor or detection of the angular position of the sharpening stone. Instead, Kolchin teaches the use of an accelerometer to detect excessive vibration. Kolchin, col. 13, Ins. 22-23. Further, Kolchin teaches the use of a gyroscope or magnetometer as "data entry devices" for communication with a computing device. Kolchin, col. 5, Ins. 4-7. Finally, Kolchin teaches the use of an edge sensor "to detect the edge of the knife." Kolchin, col. 8, Ins. 49-50. Based on the above comments, the art of record fails to teach all the limitations of claim 3. As such, claim 3 is allowable over the art of record and such indication is respectfully requested.”
The Examiner respectfully disagrees. The Applicant’s claim requires the following: “wherein the at least one sensor comprises at least one of the following: an accelerometer, a gyroscope, and a magnetometer.” In the present case, Kolchin within col. 13, lines 22-23 discloses “the knife sharpener 200 includes an accelerometer,” which, where underlined, reasonably reads on the claim limitation of “an accelerometer.”
Also, Kolchin within col. 5, lines 4-17 discloses “"data entry devices" 109 are any equipment coupled to a computing device that may be used to enter data into that device. This definition includes, without limitation, keyboards, computer mice, touchscreens, digital cameras, digital video cameras, wireless antennas, Global Positioning System devices, audio input and output devices, gyroscopic orientation sensors, proximity sensors, compasses, scanners, specialized reading devices such as fingerprint or retinal scanners, and any hardware device capable of sensing electromagnetic radiation, electromagnetic fields, gravitational force, electromagnetic force, temperature, vibration, or pressure,” which, where underlined, reasonably reads on the claim limitations of “a gyroscope, and a magnetometer.” 
Further, Kolchin within col. 9, lines 18-26, further discloses “The edge sensor 203 may include a magnetostrictive linear position sensor. The edge sensor 203 may include an eddy current-based position a Hall effect based magnetic position sensor. The edge sensor 203 may include a fiber-optic position sensor. The edge sensor may include an optical position sensor. The edge sensor 203 may include a laser profile sensor. The edge sensor 203 may include an inductive metal proximity sensor,” which, where underlined, reasonably reads on the claim limitation of “a magnetometer.” As such, the argument is not persuasive.

The Applicant respectfully argues “Claim 10 discloses "the indicator device emits at least one of the following: an audio signal and a visual signal." The Applicant respectfully disagrees that the combination of Svanberg with Kolchin teaches an indicator device emitting a visual signal. NFOA, at 12-13. Svanberg teaches a device which sharpens curets according to rake angles designated by a color code on the handle of the curet. Svanberg further teaches setting the sharpening angle of the device according to the color code so the device will sharpen the tool at the correct rake angle. As stated in Svanberg (emphasis added): Each unique marker color corresponds to the color of a curet of a particular rake angle so that, when a given color curet is placed in the fixture and the corresponding marker 75 aligned with marker 78, the face of the blade being sharpened is in the horizontal plane. Svanberg, at col. 4, Ins. 63-68. Thus, the color code of Svanberg is not related to any determining or detecting of the angular position of the abrader-in other words, it is an input to the device, not an output from the device. The user of Svanberg's device inputs the sharpening angle desired. In contrast, the Applicant's device outputs a visual signal to the user indicating whether the sharpening angle is correct. Because Svanberg fails to teach a visual signal to the user indicating whether the sharpening angle is correct, the combination of Svanberg and Kolchin fails to teach all the limitations of claim 10. As such, claim 10 is allowable over the art of record and such indication is respectfully requested.”
The Examiner respectfully disagrees. The Applicant’s written description as originally filed fails to provide any information with regard to a “visual signal” that would reasonably distinguish itself from the “color code” of Svanberg which visually signals positioning angles using a “color-coded dial 74 having a series of uniquely colored, pointed markers 75” as disclosed within col. 4, lines 19-27 of Svanberg. Again, the Svanberg reference reasonably reads on the Applicant’s claimed limitation. The Applicant has failed to amend the limitations of claims 10, 11 and 16 to distinguish it from the prior art of Svanberg. As such, the argument is not persuasive. Therefore, the rejections under 35 U.S.C. §103 are not withdrawn.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Robert P Bullington, Esq./

Primary Examiner, Art Unit 3715